Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 1 of 6




                                EXHIBIT D
Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 2 of 6
                    CONFIDENTIAL-FOR SETTLEMENT PURPOSES ONLY




 Sol H. Weiss, Esquire
 One Logan Square
 130 N. 18th Street, Suite 1600
 Philadelphia, PA 19103
 sweiss@anapolweiss.com
 (215) 735-2098 Direct Dial
 (215) 875-7701 Direct Fax


                                        December 23, 2020


 Via Email to thaber@haber-law.com
 Tony A. Haber, Esq.
 901 Ponce De Leon Boulevard
 Suite 101
 Coral Gables, FL 33134

        RE: Gilbert v. Just CBD LLC, et al.
 Dear Tony:
        As discussed, we are providing our assessment of VPRART LLC’s (d/b/a Vapor Artillery)
 (“Vapor Artillery”) liability insurance policy with Admiral Insurance Company (“Admiral”)
 bearing Policy Number CA000036628-01 and Admiral’s June 30, 2020 denial of coverage letter.
        A. The Gilberts’ Claims
         The Gilberts allege catastrophic personal injuries and permanent disfigurement, including
 bilateral pneumonia, acute respiratory distress syndrome, septic shock, acute kidney injury, acute
 liver injury, multiple cardiac arrests, septic emboli to bilateral legs, right leg amputation from
 above the knee and left leg amputation from below the knee resulting from Erin Gilbert’s use of a
 Just CBD Mango vape cartridge designed, manufactured, marketed and/or sold by Vapor Artillery
 and its co-defendants. In addition to economic damages, damages for pain and suffering, emotional
 distress and loss of enjoyment of life, the Gilberts assert claims for loss of spousal and parental
 consortium due to the life changing injuries suffered by Erin Gilbert, a young and active wife and
 mother of three young children under the age of ten.
          Erin Gilbert’s treating physicians directly attribute her injuries to vaping. See e.g.
 Plaintiffs_000282 (Jackson Memorial Hospital Records)(“
         ); Plaintiffs_ 000293 (Jackson Memorial Hospital Records)(“
                                                 1
Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 3 of 6
                    CONFIDENTIAL-FOR SETTLEMENT PURPOSES ONLY


 Plaintiffs_007213 (Jackson PR Statement)(“

                    .”)
         The discovery conducted to date reflects that neither Just Brands nor Just CBD produced
 Just CBD vape cartridges but rather outsourced production to Best Wellness and/or Vapor
 Artillery. Based on the discovery, including Just Brands’ November 17, 2020 Interrogatory
 Responses, Plaintiffs have reason to believe that Vapor Artillery was involved in the design,
 manufacturing, or distribution of the Just CBD product at issue in this litigation.
        B. Vapor Artillery’s Claim for Coverage under the Admiral Policy
         The Admiral Policy, effective November 12, 2019 through November 12, 2020, is a
 “claims made” policy with a policy limit of $1,000,000 per occurrence, $2,000,000 products-
 completed operations aggregate, and $2,000,000 general aggregate. Coverage D of this Policy set
 forth in Health, Nutrition & Lifestyle Coverages provides limits for each claim of $100,000 and
 an aggregate limit for all claims of $250,000. See Admiral Policy at PDF pg. 12.
         The Admiral Policy provides coverage for “damages caused by a professional incident
 taking place within the “coverage territory” and occurring in its entirety after the Retroactive Date.
                H. Professional Incident means a negligent act, error or omission in
                the rendering of or failure to render professional services by the
                Named Insured or a person acting under the Named Insured’s
                direction, control or supervision and for whose acts, errors or
                omissions the Named Insured is legally liable.
 See Id. at PDF pg. 14. “Professional Services” is defined as the following services performed by
 Admiral for Admiral’s goods or products”
                1. Design of ingredient formulations; and
                2. Development of:
                          a. Label usage and dosage information;
                          b. Packaging descriptions of product dosage and usage
                          information.
 See Id. at PDF pg. 14. Further, “Coverage territory” is defined as the United States (including its
 territories and possessions, Puerto Rico and Canada. See Id. at PDF pg. 51. The occurrence that
 gave rise to the Gilberts’ claim took place in St. Croix, U.S. Virgin Islands, within the coverage
 territory.
        The Admiral Policy contains a “Pre-Existing Damage Exclusion,” which states the
 following:
                This insurance does not apply to:


                                                    2
Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 4 of 6
                    CONFIDENTIAL-FOR SETTLEMENT PURPOSES ONLY


                1. Any damage arising out of or related to “bodily injury” or
                “property damage”, whether such “bodily injury” or “property
                damage” is known or unknown,
                (a) which first occurred prior to the inception date of this policy (or
                the retroactive date of this policy, if any; whichever is earlier); or
                (b) which are, or are alleged to be, in the process of occurring as of
                the inception date of the policy (or the retroactive date of this policy,
                if any; whichever is earlier) even if the occurrence continues during
                this policy period.
 See Id. at PDF pg. 76.
        C. Admiral’s Denial of Coverage and Refusal to Defend the Gilbert Claim
         Admiral’s denial of coverage and refusal to defend is based on the Policy’s Health,
 Nutrition & Lifestyle Professional Liability Coverage and in large part Admiral’s position that the
 Gilbert claim does not involve a “professional incident” that occurred “in its entirety after the
 Retroactive Date,” which is November 12, 2019. See the June 30, 2020 denial letter, generally.
 The retroactive date and the beginning of the policy period are both November 12, 2019, rendering
 the “retroactive date” irrelevant.
         As a “claims made” policy the determination of coverage is triggered by the date the
 Insured first becomes aware of the potential claim and notifies the insurer of such claim. Under
 Florida law, a claims-made policy is “a policy wherein the coverage is effective if the negligent or
 omitted act is discovered and brought to the attention of the insurer within the policy term. The
 essence, then, of a [claims-made] policy is notice to the carrier within the policy period.” Jennings
 Const. Servs. Corp. v. Ace Am. Ins. Co., 783 F. Supp. 2d 1209, 1213 (M.D. Fla. 2011); see also
 Gulf Ins. Co. v. Dolan, Fertig & Curtis, 433 So. 2d 512, 514 (Fla. 1983)(“A claims-made policy
 is a policy “wherein the coverage is effective if the negligent or omitted act is discovered and
 brought to the attention of the insurer within the policy term.”). “If the claim is reported to the
 insurer during the policy period, then the carrier is legally obligated to pay; if the claim is not
 reported during the policy period, no liability attaches.” Gulf Ins. Co., 433 So. 2d at 514.
         The Admiral Policy states that a professional incident means “occurrence” for claim
 reporting purposes. See Admiral Policy at PDF pg. 14, section H of Coverage D. Also, under
 Coverage D, section B, a claim is defined as:
                          1. A written demand for money or services received by any
                          Insured resulting from a professional incident.
                          2. Service of suit of an Insured.
 See Id. at PDF pg. 13. A “suit” is further defined as a civil proceeding in which damages resulting
 from a professional incident are alleged. See Id. at PDF pg. 14, section J of Coverage D.



                                                     3
Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 5 of 6
                    CONFIDENTIAL-FOR SETTLEMENT PURPOSES ONLY


         The record reflects that the Gilberts filed an Amended Complaint on March 20, 2020
 adding Vapor Artillery as a defendant to the action. On June 4, 2020, Vapor Artillery was served
 with the Amended Complaint and shortly thereafter notified Admiral of the Gilbert claim.
 Accordingly, both the inception of Plaintiffs’ legal claims against Vapor Artillery and Vapor
 Artillery’s submission of the Gilbert claim to Admiral occurred within the policy period.
         The Admiral Policy is illusory because it gave Vapor Artillery the impression of coverage
 for claims made during the policy period while simultaneously negating coverage for those same
 claims through either the “professional service” definition or the “pre-existing damage exclusion.”
 See Id. at PDF pgs. 12, 14. Under virtually all conceivable scenarios, a professional service or
 personal injury that gives rise to a legal claim by a third party will always predate the date the
 insurer is notified of the claim. Admiral’s denial of coverage for the Gilbert claim runs counter to
 public policy and the plain definition and purpose of a “claims made” policy.
        D. Admiral’s Failure to Exercise Good Faith
         Admiral’s denial of coverage and refusal to defend the Gilbert claim was in bad faith and
 violates Fla. Stat. § 624.155. An insurer handling claims against its insured “has a duty to use the
 same degree of care and diligence as a person of ordinary care and prudence should exercise in the
 management of his own business.” Perera v. U.S. Fid. & Guar. Co., 35 So. 3d 893, 898 (Fla.
 2010). When an insurer unjustifiably refuses to defend its insured, the insurer is liable to the
 insured for the reasonable attorney's fees and other expenses incurred in defending the action
 brought by the third party as damages for the breach of contract. Kehle v. USAA Cas. Ins. Co.,
 2019 WL 1429674, at *3 (S.D. Fla. Mar. 25, 2019).

         Under Florida law, first-party bad faith claims generally involve allegations the insurer
 improperly denied coverage or refused to settle the insured’s claim in good faith. QBE Ins. Corp.
 v. Chalfonte Condominium Apartment Ass’n, Inc., 94 So. 3d 541 (Fla. 2012). Fla. Stat. § 624.155
 provides a civil remedy for any person damaged by an insurer’s conduct and states, in relevant
 part, as follows:
                 (1) Any person may bring a civil action against an insurer when such
                 person is damaged:
                (b) By the commission of any of the following acts by the insurer:
                1. Not attempting in good faith to settle claims, when under all
                circumstances, it could and should have done so, had it acted fairly
                and honestly toward its insured and with due regard for his/her
                interests.
 Fla. Stat. § 624.155(1)(b)1.
         Fla. Stat. § 624.155 authorizes an insured or “any person,” including a third-party who has
 been injured because of an insurer’s bad faith dealing to bring a claim against an insurer.
 Opperman v. Nationwide Mut. Fire Ins. Co., 515 So. 2d 263, 266 (Fla. Dist. Ct. App. 1987); see
 also Perera, 35 So. 3d at 899 (“insured or the third-party claimant, either on its own behalf or as
 the insured's assignee, may bring a common law third-party bad-faith claim against an insurer for

                                                  4
Case 1:21-cv-21312-BB Document 4-4 Entered on FLSD Docket 04/12/2021 Page 6 of 6
                     CONFIDENTIAL-FOR SETTLEMENT PURPOSES ONLY


 damages sustained as a result of the insurer's bad faith.”); Higgs v. Indus. Fire & Cas. Ins. Co.,
 501 So. 2d 644 (Fla. Dist. Ct. App. 1986)(holding that the insured may validly assign the right to
 pursue the insured's bad faith claim against his insurer to a third party).
         Statutory bad faith claims, under Fla. Stat. § 624.155, are “ripe for litigation when there
 has been (1) a determination of the insurer’s liability for coverage; (2) a determination of the extent
 of the insured’s damages; and (3) the required notice is filed pursuant to [Fla. Stat.] §
 624.155(3)(a).” Demase, 239 So. 3d at 221; Landers v. State Farm Fla. Ins. Co., 234 So. 3d 856,
 859 (Fla. Dist. Ct. App. 2018); Cammarata v. State Farm Fla. Ins. Co., 152 So. 3d 606, 612 (Fla.
 Dist. Ct. App. 2014).
         Florida courts expressly allow agreements by an insured to a judgment in excess of the
 policy limits against an insurer who wrongfully refuses to defend and acts in bad faith. Perera, 35
 So. 3d at 900.
        E. Plaintiffs’ Proposal
         Given Vapor Artillery’s exposure, Plaintiffs propose that Vapor Artillery assign to
 Plaintiffs all rights of recovery against Admiral, including any claims of bad faith, negligence or
 other potential remedies stemming from Admiral’s denial of coverage for the Gilbert claim. Please
 let us know after you have had a change to discuss the above proposal with your client.
                                                                Sincerely,




                                                                Sol H. Weiss


 CS/PP
 cc: (via email) Paola Pearson;
 Tracy Finken; Colleen Swiers




                                                   5
